In this case motion is made to dismiss the appeal as frivolous because it was taken from an order entered by the chancellor denying defendant's motion to set aside and vacate a decree pro confesso and final decree consequent thereon long after the entry of the final decree. The transcript shows the final decree to have been entered February 15, 1933. The motion to set aside the decree pro confesso was filed May 29, 1933. The order denying the motion to vacate, which is the order appealed from, was not entered until September 14, 1933.
Whatever remedy appellants may now have, if any, to cure the situation attempted to be rectified, it is certain that the final decree cannot be opened up or affected by the appeal taken from an order entered after such final decree became conclusive as against appeal; therefore, on the authority of Gasque v. Ball, 71 Fla. 257, 71 Sou. Rep. 329, *Page 32 
and the reasoning therein set forth, the appeal herein should be dismissed, and it is so ordered.
Appeal dismissed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.